DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 6, line 4
		“the set response” should be changed to: -- the predetermined set response --
2.	In Claim 16, lines 4-5
		“the set response” should be changed to: -- the predetermined set response --


Response to Amendment
	This office action is responsive to the applicant’s remarks received November 30, 2021.  Claims 1-20 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed November 30, 2021. Claims 1-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features of an electronic apparatus and control method therof.
The closest prior art made of record is Choi et al. (US 20180278740 A1) and Kim et al. (US 20150160919 A1).
The cited reference (Choi) teaches wherein an artificial intelligence system and method are disclosed herein. The system includes a processor which implements the method, including: receiving by an input unit a first user input including a request to execute a task using at least one of the electronic device or an external device, transmitting by a wireless communication unit first 
The cited reference (Kim) teaches wherein a method for controlling an electronic apparatus which uses voice recognition and motion recognition, and an electronic apparatus applying the same are provided. In a voice task mode, in which voice tasks are performed according to recognized voice commands, the electronic apparatus displays voice assistance information to assist in performing the voice tasks. In a motion task mode, in which motion tasks are performed according to recognized motion gestures, the electronic apparatus displays motion assistance information to aid in performing the motion tasks.
The cited references fails to disclose wherein the processor is configured to control the electronic apparatus to: receive input of a first utterance, identify a first task for the first utterance based on the first utterance, provide a response to the first task based on a predetermined response pattern set for the first task, receive input of a second utterance after the response to the first task is provided, identify a second task for the second utterance based on the second utterance, provide a response to the second task based on a predetermined response pattern set for the second task, determine a degree of association between the first task and the second task, and set a response pattern for the first task based on the second task based at least on the determined degree of association between the first task and the second task satisfying a predetermined condition. As a result and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677